— Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered December 28, 1976, convicting him of rape in the first degree, sodomy in the first degree and burglary in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the facts, indictment dismissed, and case remitted to the Supreme Court, Westchester County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. In our opinion the guilt of defendant was not established beyond a reasonable doubt. O’Connor, J. P., Rabin, Gulotta and Shapiro, JJ., concur.